Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Collette Davidson appeals the district court’s order dismissing her salvage action for failure to state a claim. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Davidson’s informal brief does not challenge the basis for the district court’s disposition, Davidson has forfeited appellate review of the court’s order. Accordingly, we grant leave to proceed in forma pauperis and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.